Citation Nr: 1031831	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hearing loss in the right ear.  

2.  Entitlement to an increased initial rating for service-
connected residuals of a shrapnel wound to the right upper 
extremity, with a scar and right (major) ulnar fracture, status 
post surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The service-connected right ear hearing loss is manifested by 
audiometric test results corresponding to numeric designations 
ranging from Level I to Level VII, which mandates a 
noncompensable evaluation.  

2.  Throughout the entire appeal period, the muscle disability in 
the Veteran's right arm has caused no more than moderate 
impairment.

3.  Throughout the entire appeal period, the range of motion in 
the Veteran's right arm has not been limited to at least 100 
degrees flexion, 45 degrees extension, 30 degrees supination, or 
less than full pronation.    

4.  The Veteran has a deep scar on his right upper extremity 
which resulted from his in-service injury and subsequent surgery.     

5.  Throughout the entire appeal period, the evidence has 
indicated that the deep scar on the Veteran's right arm has not 
caused limited motion, has been stable, has not been painful, and 
has not comprised an area of 39 square cm or more.     






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100; 4.86; 4.87, 
DC 6211 (2009).

2.  The criteria for a rating in excess of 10 percent, for the 
service-connected residuals of a shrapnel wound to the right 
upper extremity, including scar, ulnar fracture, and muscle 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.73, 4.118 Diagnostic Codes 5207, 
5306, 7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between a Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a July 2004 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  March 2006 and May 2009 letters provided 
similar information as well as advising the Veteran how 
disability evaluations and effective dates are assigned, and the 
type evidence which impacts those determinations.

The Board notes that VCAA notice pertaining to establishing a 
higher rating was provided in March 2006.  Regardless, the appeal 
arises from initial awards of service connection.  In Dingess, 
the Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service- connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, post service treatment 
records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence as well as written argument.  
Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, as 
the Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

      II.  Law and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2009).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).  It is also necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2009).  If there is a question as to which 
evaluation to apply to a Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt, it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 & 4.2 
(2009).  See also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
In the March 2005 rating action in the present appeal, the RO 
granted service connection for a disorder in the upper right 
extremity, as 10 percent disabling, effective August 22, 2004, 
and for noncompensable hearing loss in the right ear, also 
effective from August 22, 2004.  These disabilities remain so 
evaluated.

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board will address the Veteran's claims separately below. 



	Hearing Loss

The record indicates that the Veteran was service connected for 
right ear hearing loss as a result of an explosion that also 
caused a perforation of his tympanic membrane.  

According to an applicable diagnostic code, perforation of the 
tympanic membrane warrants a noncompensable rating.  38 C.F.R. § 
4.87, DC 6211.  The diagnostic code which evaluates hearing 
impairment authorizes compensable evaluations, however.  
According to this applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent based 
on the organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
cycles per second (Hz).  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (defective hearing is rated on the basis of a 
mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  In particular, Tables VI and VII, as 
set forth in § 4.85, are used to calculate the rating to be 
assigned based on puretone threshold averages and percentage of 
speech discrimination.  38 C.F.R. § 4.85(h).

In addition, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be used 
to assign a rating based on puretone averages.  38 C.F.R. § 
4.85(c), (h).  Furthermore, consideration may be given to 
exceptional hearing impairment patterns.  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

Also, when the puretone threshold is 30 db or less at 1000 Hz, 
and 70 db or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

During the present appeal, the Veteran has undergone two 
audiometric tests, in February 2005 and August 2009.  The most 
recent audiological study, which was completed in August 2009, 
revealed puretone thresholds of 25, 20, 30, and 40 db in the 
Veteran's right ear at 1000, 2000, 3000, and 4000 Hz.  The 
average of these thresholds was 28.75 db for his right ear.  The 
speech recognition score was 100 percent in his right ear, 
moreover.  

Applying 38 C.F.R. § 4.85, Table VI to these examination results, 
a numeric designation of I was shown for the Veteran's right ear.  
[As service connection has been found not to be warranted for 
left ear hearing impairment, a numeric designation of I is 
assigned for his left ear.]  Such numeric designations support a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Also, in February 2005, the Veteran underwent an audiological 
evaluation by VA.  The earlier evaluation provided puretone 
thresholds of 90, 75, 80, and 85 db in his right ear at 1000, 
2000, 3000, and 4000 Hz.  The average of these thresholds was 
82.5 db, and he was found to have a speech recognition score of 
96 percent.

Applying 38 C.F.R. § 4.85, Table VI to these results, a numeric 
designation of III was shown for the Veteran's right ear.  [A 
numeric designation of I is again assigned to his left ear, as 
any hearing impairment of his left ear has been found not to be 
service-connected.]  Such numeric designations support a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII.

As the February 2005 results indicated an exceptional hearing 
impairment pattern, the Board referred to Table VIa, under which 
a numeric designation of VII was shown for the Veteran's right 
ear.  38 C.F.R. § 4.85(c), (h).  Nevertheless, even with this 
higher designation, a designation of I is still assigned for the 
left ear.  Such numeric designations once again support a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Board notes the Veteran's complaints in the record regarding 
the effect his hearing loss has on his employment.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (Court noted that 
VA had revised its hearing examination worksheets in April 2007 
to include the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities).  However, the 
August 2009 examiner found hearing within normal limits, found 
excellent speech recognition, and stated that the hearing 
disability had "no significant effects" occupationally.  

For the reasons stated above, the Board finds that a 
noncompensable rating has been warranted for the Veteran's 
service-connected hearing loss.  

	Right Upper Extremity

The evidence shows that the Veteran received an injury to his 
right arm during combat.  He sustained a shrapnel fragmentation 
wound that fractured his ulna, injured his right forearm muscle, 
and caused scarring.  

In rating the Veteran for the residuals of this injury, the RO 
relied on DC 5207, which addresses the orthopedic aspect of the 
Veteran's injury, and DC 5306, which addresses the muscular 
aspect of the injury.  The Board also finds DCs 7801 through 7805 
relevant here as these provisions address the right arm scar that 
resulted from the Veteran's injury, and subsequent surgery.  

Muscular:

With regard to the muscular aspect of the Veteran's disorder, the 
Board notes that DC 5306 addresses Muscle Group VI.  The function 
of Muscle Group VI is extension of the elbow (long head of 
triceps is stabilizer of shoulder joint).  The extensor muscles 
of the elbow are the triceps and the anconeus.  Diagnostic Code 
5306 provides for the following ratings due to varying degrees of 
injury to Muscle Group VI: 0% (for slight impairment), 10% (for 
moderate impairment), 30% (for moderately severe impairment in 
the dominant arm), and 40% (for severe impairment in the dominant 
arm). 38 C.F.R. § 4.73, DC 5306.  The Board notes that the 
Veteran's right arm is his dominant arm.  

"Slight" muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return to 
duty; healing with good functional results; and no cardinal signs 
or symptoms of muscle disability.  Objectively, there is a 
minimal scar; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2009).

"Moderate" muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without the explosive effect 
of a high velocity missile, residuals of debridement, or 
prolonged infection; a service department record or other 
evidence of in-service treatment for the wound; and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objectively, there are 
entrance and (if present) exit scars that are small or linear, 
indicating a short track of missile through muscle tissue; and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  Id. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a through 
and through or deep penetrating wound by a small high velocity 
missile, or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for the 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, there 
are entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Id. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding, and scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries; and, if 
present, evidence of inability to keep up with work requirements.  
Objectively, there are ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, or 
coordinated movements indicate severe impairment of function when 
compared with the uninjured side.  If present, the following are 
also signs of "severe" muscle disability:

	(a) X-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect of 
the missile.

	(b) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where bone is 
normally protected by muscle.

	(c) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

	(d) Visible or measurable atrophy.

	(e) Adaptive contraction of an opposing group of muscles.

	(f) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle.

 	(g) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Id. § 4.56(d)(4).

In the present appeal, service treatment records show that the 
Veteran sustained injuries to the upper right extremity in Iraq 
in September 2003 following a blast injury while riding in a 
humvee.  As indicated, the blast caused muscular, orthopedic, and 
skin damage.  These records indicate right open comminuted 
olecranon fracture and proximal ulna fracture.  The records 
indicate that the Veteran was evacuated to Germany where he was 
hospitalized.  The records indicate that he was then transferred 
to a US military hospital at which he underwent surgery.  The 
following procedures were indicated during hospitalization:  
irrigation and debridement of the wound causing open proximal 
ulna fracture; open reduction with internal fixation of the right 
arm proximal ulna fracture; and bone allograft placement in the 
right proximal ulna.  The September 2003 operation report 
indicates that ulnar nerve function to the right upper extremity 
was intact by both motor and sensory, but noted range of motion 
limited by pain.  The service treatment records indicate that the 
Veteran's wounds healed without complications.  

The record contains two VA compensation examination reports, 
dated in February 2005 and August 2009, which address the 
Veteran's upper right extremity disorder.  The February 2005 VA 
examiner noted the Veteran's complaints of pain in lifting 
weights that exceed 25 pounds.  The examiner noted limited range 
of motion in the right elbow, with extension to 15 degrees and 
flexion to 140 degrees with pain.  The examiner noted no 
neurological symptomatology.  And the examiner noted that 
February 2005 x-ray indicated a healed fracture of proximal ulna 
with plate and multiple screws.  

The August 2009 VA examiner noted the Veteran's complaints of 
pain, particularly with lifting weights over 25 pounds.  He noted 
the limitation in extension to 15 degrees.  He noted, upon review 
of August 2009 x-rays, shrapnel within the Veteran's soft 
tissues.  And he diagnosed the Veteran with arthralgia of the 
right elbow, with stiffness and right arm pain.  But he noted no 
general debility, and noted a normal grip, vibration, and sharp 
dull sensation.     

Parenthetically, the Board notes that a July 2008 private 
emergency department report of record indicates that the Veteran 
injured his right elbow due to an industrial accident during 
civilian employment.  The report indicates a right elbow 
contusion, a laceration, swelling, and pain.  The report also 
indicated that the Veteran was "able to move all extremities 
without difficulty."  

As this discussion illustrates, the Veteran's muscle disability 
has been more than merely slight.  His wound was not a simple 
one.  It involved irrigation, debridement, surgery, and 
hospitalization.  It was not a superficial wound, but a deep and 
penetrating wound.  Moreover, the Veteran has continued to 
complain of pain, and has demonstrated limited motion related to 
the wound.  Also, recent 
x-ray evidence confirms the presence of retained shrapnel in the 
soft tissue of his right upper extremity.  38 C.F.R. § 
4.56(d)(1).  Indeed, for these reasons, the Veteran's muscular 
injury has been properly characterized under the code as 
moderate.  Id. § 4.56(d)(2).

This evidence would not support a finding that the Veteran's 
muscular disability is moderately severe, however.  The Veteran's 
injury was not a through and through injury.  It has not involved 
prolonged infection, sloughing of soft parts, intermuscular 
scarring, prolonged hospitalization, or consistent complaints of 
muscle disability.  It has not involved atrophy, or the loss of 
deep fascia or muscle substance.  The evidence indicates that the 
Veteran has a normal firm grip on the right side compared to his 
left side.  Id. § 4.56(d)(3).  And though the evidence 
consistently notes the Veteran's complaints of pain, the evidence 
indicates that the pain is related to the orthopedic aspect of 
his disorder.  

As such, the 10 percent rating warranted under DC 5306 for 
moderate disability has been warranted here.  38 C.F.R. § 4.73, 
DC 5306. 

Orthopedic:

With regard to the orthopedic aspect of the Veteran's disorder, 
the Board has reviewed DC 5207 to determine whether a rating in 
excess of 10 percent has been warranted during the appeal.  

Under DC 5207, ratings of 10 to 50 percent are authorized for 
limitation of extension of the forearm.  To warrant the lowest 
compensable evaluation under this code - 10 percent - the 
evidence must indicate limitation of extension to 45 degrees.  
See 38 C.F.R. § 4.71a.  In this matter, the evidence of record 
indicates limitation of extension, but only to 15 degrees.  That 
is what was found in the August 2009 VA examination, and in the 
February 2005 VA examination.  

The Board has reviewed other potentially applicable DCs 
addressing the arm that might provide for a higher rating under 
38 C.F.R. § 4.71a.  However, noncompensable ratings would be 
warranted under these other codes as well.  Under DC 5206, a 10 
percent rating is authorized for limitation of flexion to 110 
degrees.  But the February 2005 examiner found flexion of 140 
degrees, while the August 2009 examiner found 144 degrees 
flexion.  Under DC 5213, limitation of supination to 30 degrees 
or less should be rated as 10 percent, while limitation of 
pronation should be rated as 20 percent for motion lost beyond 
the last quarter of the arc, or where the hand does not approach 
full pronation.  But the August 2009 examiner noted full range of 
motion with supination of 0 to 86 degrees and pronation of 0 to 
82 degrees.  See 38 C.F.R. § 4.71a, Plate I.  As such, a 
compensable evaluation has not been warranted for the orthopedic 
aspect of the Veteran's right arm injury under 38 C.F.R. § 4.71a.

As indicated, the Veteran has described pain in his right elbow 
throughout the appeal period.  The Board has therefore considered 
whether an increased rating would be warranted here based on 
functional loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination upon repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even with pain, there is absolutely no 
indication that the level of functional loss comes close to the 
level of severity required for the assignment of the next higher 
ratings.  Of particular significance to the Board are the lack of 
findings in the record of fatigue, weakness, lack of endurance, 
or incoordination.  Thus, a higher rating for the elbow disorder 
based upon any resulting interference with the overall function 
of the right upper extremity is not warranted.  See 38 C.F.R. § 
4.71a.  

Scars:

With regard to the skin aspect of the Veteran's disorder, the 
Board has reviewed DCs 7801-7805 of 38 C.F.R. § 4.118 to 
determine whether a compensable rating has been warranted under 
these codes during the appeal period.  Under DC 7801, a 10 
percent rating is warranted for scars, other than on the head, 
face, or neck, that are deep or that cause limited motion, and 
comprise an area(s) exceeding 39 square cm or greater.  Under DC 
7802, superficial scars, other than on the head, face, or neck, 
which do not cause limitation of motion, are rated as 10 percent 
disabling if the area(s) comprise 929 square cm or greater.  The 
Board finds a compensable rating unwarranted under either of 
these codes because, although the August 2009 examiner noted the 
Veteran's right arm scar as deep, the area of the scar is under 
16 square cm, or less than 39 square cm.  Under DC 7803, unstable 
scars are rated as 10 percent disabling.  The code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  But the August 2009 
examiner noted the Veteran's scar as stable, while the February 
2005 examiner noted a nontender scar without noting instability.  
Under DC 7804, scars that are painful on examination are rated as 
10 percent disabling.  But each examiner reported the Veteran as 
saying that his scar is not painful.  And finally, under DC 7805, 
scars may be compensable for limitation of function.  No evidence 
indicates, however, that the scar tissue on the Veteran's right 
arm causes limitation of function.  38 C.F.R. § 4.118.  Based on 
the evidence of record, a compensable evaluation has not been 
warranted under 38 C.F.R. § 4.118 for the Veteran's scar on the 
upper right extremity.  
  
      Additional Considerations

The Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) has been 
warranted for the service-connected hearing loss or right arm 
disorder at any time during the current appeal.  That provision 
provides that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a Veteran may be awarded 
a rating higher than that encompassed by the schedular criteria, 
as shown by evidence reflecting that the disability at issue 
causes marked interference with employment or has in the past or 
continues to require frequent periods of hospitalization, thereby 
rendering impractical the use of the regular schedular standards.  
Id.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disorder are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his hearing 
and right arm disorders, and provide for additional or more 
severe symptoms than currently shown by the evidence.  Thus, the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, the Board concludes that referral for 
extraschedular consideration - for either of these service-
connected disabilities - is not warranted.

Lastly, the Board notes that the record indicates that, though 
the Veteran has experienced difficulty in employment due to his 
right arm disorder, he has nevertheless been employed full time 
during the appeal period.  The February 2005 VA reports indicated 
full-time employment as a telephone technician, while the August 
2009 VA reports indicated full-time employment as a water and 
treatment plant operator.  Moreover, the reports indicated that 
the Veteran's disorder had no significant effect on him 
occupationally.  The Veteran's disorders have not rendered him 
unable to work.  And no evidence of record indicates frequent 
hospitalizations as a result of his hearing loss and right arm 
disorder.  

In any event, in this regard, the Board notes that the ratings 
for the Veteran's service-connected hearing loss and right arm 
disorder during the current appeal were assigned based on 
application of the schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1.  For these reasons, any further discussion of a total 
disability rating based on individual unemployability claim is 
not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has considered the applicability of the benefit of the 
doubt doctrine in this matter.  However, as the preponderance of 
the evidence is against the increased rating claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable rating for hearing loss of the right ear 
is denied.

An increased initial rating for residuals of a shrapnel wound to 
the right upper extremity, with a scar and right (major) ulnar 
fracture, status post surgery, is denied.    



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


